J-S47015-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                           Appellee

                     v.

ISAAC LUIS MORRIS,

                           Appellant                 No. 59 MDA 2015


     Appeal from the Judgment of Sentence entered December 9, 2014,
              in the Court of Common Pleas of Dauphin County,
           Criminal Division, at No(s): CP-22-CR-0001738-2014


BEFORE: ALLEN, OTT, and STRASSBURGER*, JJ.

MEMORANDUM BY ALLEN, J.:                                FILED JULY 28, 2015

      Isaac Luis Morris (“Appellant”) appeals from the judgment of sentence

imposed after the trial court found him guilty of, inter alia, the summary

offense of public drunkenness. 18 Pa.C.S.A. § 5505. We affirm.

      On appeal, Appellant presents us with a single issue:

      I.    Whether the Commonwealth failed to present sufficient
      evidence to sustain Appellant’s conviction for public drunkenness
      where the Commonwealth failed to prove that Appellant was
      manifestly under the influence of alcohol to the degree that he
      could have endangered himself or other persons or annoyed
      persons in his vicinity?

Appellant’s Brief at 4.

      We initially note:

      Our standard when reviewing the sufficiency of the evidence is
      whether the evidence at trial, and all reasonable inferences
      derived therefrom, when viewed in the light most favorable to
      the Commonwealth as verdict[-]winner, are sufficient to


*Retired Senior Judge assigned to the Superior Court.
J-S47015-15


      establish all elements of the offense beyond a reasonable doubt.
      We may not weigh the evidence or substitute our judgment for
      that of the fact-finder. Additionally, the evidence at trial need
      not preclude every possibility of innocence, and the fact-finder is
      free to resolve any doubts regarding a defendant's guilt unless
      the evidence is so weak and inconclusive that as a matter of law
      no probability of fact may be drawn from the combined
      circumstances. When evaluating the credibility and weight of
      the evidence, the fact-finder is free to believe all, part, or none
      of the evidence.     For purposes of our review under these
      principles, we must review the entire record and consider all of
      the evidence introduced.

Commonwealth v. Emler, 903 A.2d 1273, 1276-1277 (Pa. Super. 2006)

(citation omitted).

      The public drunkenness statute states:

      A person is guilty of a summary offense if he appears in any
      public place manifestly under the influence of alcohol or a
      controlled substance . . . to the degree that he may endanger
      himself or other persons or property, or annoy persons in his
      vicinity.

18 Pa.C.S. § 5505.

      Appellant argues that the evidence was insufficient to sustain his

conviction for public drunkenness because “the evidence failed to establish

that he was intoxicated, and as the only people in Appellant’s vicinity to

annoy were police officers, his conviction cannot stand.” Appellant’s Brief at

7. The record does not support Appellant’s argument.

      At   his   trial,   Appellant   did    not   present   any   witnesses.   The

Commonwealth presented two witnesses:               Harrisburg Police Officer Colin

Kerns, and Harrisburg Police Officer Thomas McGarrity.




                                            -2-
J-S47015-15



      On the afternoon of March 8, 2014, Officer Kerns received a report of a

fight at North 18th Street and Park Street. N.T., 12/9/14, at 41-42. There

was no “active fight” when Officer Kerns arrived, but he remained in the

area for approximately 45 minutes. Id. at 42. Around 3:00 p.m., Appellant

approached the driver’s side of Officer Kerns’ patrol vehicle, smelling “of an

odor of alcoholic beverage”, and “yelling about the fight.”         Id. at 43.

Addressing Officer Kerns, Appellant asked, “Why the fuck can’t you dumb-

ass cops stop these punk-ass kids from fighting?”        Id.   Appellant then

walked away, screaming back at Officer Kerns that he was a “pussy-ass

cop.” Id. at 44, 70. Officer Kerns encountered Appellant again later that

evening, when he saw Appellant on Market Street “stumbling from side to

side on the sidewalk.” Id. at 46. Officer Kerns testified:

      [Appellant] cut across Market Street.          The way he was
      stumbling, I assumed he was still intoxicated, or possibly
      intoxicated like from the first encounter I had with him, so that’s
      why I decided I wanted to stop him.

Id. at 69.

      Officer   Kerns   approached    Appellant   on    suspicion      of   public

drunkenness, and Appellant fled. Id. at 77-87. During his flight, Appellant

“ran directly into” Officer McGarrity. Id. at 87. Officer McGarrity testified

that he and Appellant “ended up kind of rolling around on the sidewalk, kind

of fighting for control.” Id. Officer McGarrity described Appellant:

      Screaming, cursing at us, at one point he started calling us
      “crackers” and he made a reference that he was a ranger, I



                                     -3-
J-S47015-15


         assume like an Army Ranger. He said he was gonna whip my
         ass, quote, whip my ass.

Id. at 89.

         Given the foregoing, there existed sufficient evidence to support

Appellant’s arrest for public drunkenness, see Thomas v. City of Erie, 236

Fed.Appx. 772, 2007 WL 1666585 (police officers had probable cause to

arrest for public intoxication where arrestee was staggering, had bloodshot

eyes, and the smell of alcohol on his breath).           Moreover, viewing the

evidence in the light most favorable to the Commonwealth, the evidence was

sufficient to support the trial court’s conclusion that Appellant was guilty of

public     drunkenness.      Although   the   Commonwealth’s     evidence    was

circumstantial, it was unrefuted.        In addition, the public drunkenness

statute, which provides that a person is guilty if he “appears in any public

place manifestly under the influence of alcohol . . . to the degree that he

may . . . annoy persons in his vicinity”, does not exempt police officers from

being “persons in the vicinity” who “may be annoyed.” 18 Pa.C.S. § 5505.

Further, although Officer Kerns testified that as a police officer, he is “cursed

out all the time” and it does not bother him “at all”, N.T., 12/9/14, at 63-64,

the language of the statute specifies that the behavior of the actor be such

that it “may” annoy, and does not require that the actor under the influence

of alcohol shall or actually annoy with his drunken behavior.

         Instantly, after hearing the testimony of the police officers, the trial

court acted within its province as fact-finder in convicting Appellant of the



                                        -4-
J-S47015-15



summary offense of public drunkenness. We therefore affirm the judgment

of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/28/2015




                                 -5-
J-S47015-15




              -6-